NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                      901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                      CORPUS CHRISTI, TEXAS 78401
                                                                      361-888-0416 (TEL)
JUSTICES
                                                                      361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                      HIDALGO COUNTY
  GINA M. BENAVIDES

                                 Court of Appeals
                                                                      ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                      100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                      EDINBURG, TEXAS 78539
                                                                      956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER         Thirteenth District of Texas             956-318-2403 (FAX)

                                                                      www.txcourts.gov/13thcoa

                                       July 16, 2015

      Hon. Joseph Moreno                      Hon. Luis V. Saenz
      Attorney at Law                         District Attorney
      23409 El Paso Drive                     964 E. Harrison
      Harlingen, TX 78552                     Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00284-CR
      Tr.Ct.No. 2014-DCR-00966-E
      Style:    Wilson Orlando Matamoros a/k/a Wilson Matamoros a/k/a Wilson Orlando
                Matamoros Reyes v. The State of Texas


             Appellant’s motion to set aside motion to appoint counsel in the above-
      referenced cause was this day GRANTED by this Court.



                                          Very truly yours,



                                          Cecile Foy Gsanger, Clerk

      CFG:ch